DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 16, 18, and 20 are objected to because the language “claim 1wherein” should read “claim 1 wherein”.
Claims 19 and 20 are objected to because the language “the non-occluded topical system” should read “the non-occluded oxybutynin topical composition”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7, 9-14, 19, 20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoesz et al (US 2010/0096287) in view of Chiang (US 2005/0064037).
Regarding Claim 1, Stoesz discloses a method for preparing a flexible packaging system for a composition (¶ [0053, 0054, 0064, 0065]) comprising:
a) combining two sheets of a laminate or folding a single sheet of a laminate to form a reservoir for the composition (¶ [0064, 0069]; a multi-layer laminate is used to form a package such as a sachet; while Stoesz does not explicitly state that two sheets of the laminate are combined or one sheet is folded, it is implicit from the disclosure (the “laminate can be sealed to form a package”) that two sheets are combined or one sheet 
	i) a first polymer layer that is in contact with the composition in the reservoir (contact layer, ¶ [0054]) and wherein the first polymer layer is a polyethylene or acrylic based polymer or copolymer (¶ [0062]); and
	ii) a metal foil (moisture barrier layer, ¶ [0054, 0060]) bound to the first polymer layer (¶ [0054]);
b) filling the reservoir formed in step (a) with a composition (¶ [0053]); and
c) sealing the reservoir to create the flexible packaging system (¶ [0069]).
Stoesz is silent whether the composition is a non-occluded oxybutynin composition comprising 2% by weight to 20% by weight of the topical composition of oxybutynin, 0.05% by weight to 10% by weight of the topical composition of a thickening agent selected from the group consisting of synthetic polymers, vinyl polymers, cellulose polymers, naturally occurring gelling agents, polyethylene compounds; polysaccharides, acrylic acid esters, alkoxybutynin polymers, polyethylene oxide polymers, polyethers, gelatin succinate, colloidal magnesium aluminum silicate, petroleum jelly and mixtures thereof; and 50% by weight or more of the topical composition of a solvent selected from the group consisting of C1-C6 hydrocarbons, water and mixtures thereof; and filling the reservoir with 0.25 g to 5 g of the non-occluded oxybutynin composition, and wherein the flexible packaging system can withstand 20 pounds of pressure without bursting when squeezed between two platens of a motorized test stand.

i) 2% by weight to 20% by weight of the topical composition of oxybutynin (Table 2: 3% Gel; the 3% gel uses 3% by weight of oxybutynin);
ii) 0.05% by weight to 10% by weight of the topical composition of a thickening agent such as a synthetic polymer (Table 2: 3% Gel; 1% by weight Carbopol is used, which is a synthetic polymer (¶ [0021]) listed in the instant application as a thickening agent); and
iii) 50% by weight or more of the topical composition of a solvent selected from the group consisting of C1-C6 hydrocarbons, water and mixtures thereof (Table 2: 3% Gel: 40% water and 50% isopropanol, a C3 hydrocarbon, are in the gel).
Chiang also teaches a 5 gram dose of the non-occluded oxybutynin topical composition (¶ [0035]). The composition of Chiang is useful for treating conditions such as overactive bladder with fewer side effects than an oral form and without the negative side effects of an oxybutynin patch such as adhesive irritation (¶ [0003-0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoesz to include filling the reservoir with 5 grams of a non-occluded oxybutynin composition which comprises 2% by weight to 20% by weight of oxybutynin, 0.05% by weight to 10% by weight of a thickening agent, and 50% by weight or more of a solvent selected from the group consisting of C1-C6 hydrocarbons, water and mixtures therefore, as taught by Chiang (Table 2, ¶ [0003-0006]). The combination of Stoesz/Chiang provides individual 
Stoesz/Chiang is silent whether the flexible packaging system can withstand 20 pounds of pressure without bursting when squeezed between two platens of a motorized test stand.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stoesz/Chiang to have the ability to withstand 20 pounds of pressure without bursting since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stoesz/Chiang would not operate differently with the claimed burst pressure and the device would function appropriately with the claimed burst pressure as it would still be capable of holding a medication until the sachet is purposefully opened. Further, applicant places no criticality on the range claimed, indicating simply that the burst pressure “should” be within the claimed ranges (¶ [0035] of published application).
Regarding Claim 3, Stoesz further discloses the laminate further comprises an adhesive layer (¶ [0054-0055]) between the first polymer layer (contact layer, ¶ [0054]) 
Regarding Claim 4, Stoesz further discloses the laminate further comprises an additional layer for embossing or printing descriptive information on the packaging system (¶ [0059]; the outer layer is fully capable of being embossed or printed upon).
Regarding Claim 5, Stoesz further discloses the metal foil is aluminum foil with a thickness of 0.2 mil to 0.5 mil (¶ [0060]; the claimed range converts to 5 microns to 12.7 microns, and the prior art discloses an aluminum foil 9 microns thick which is within the range).
Regarding Claim 7, Stoesz further discloses the first polymer layer (contact layer, ¶ [0054]) is an acrylonitrile-methyl acrylate copolymer with a thickness of 0.5 mil to 2.5 mil (¶ [0062]).
Regarding Claim 9, Stoesz further discloses the adhesive is a urethane or ethylene/acrylic acid copolymer (¶ [0055]).
Stoesz/Chiang is silent whether the adhesive has a thickness of 0.3 mil to 0.75 mil.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stoesz/Gardner  to have the adhesive have a thickness of 0.3 mil to 0.75 mil since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 
Regarding Claims 10 and 11, the combination of Stoesz/Chiang discloses the claimed invention substantially as claimed as set forth above for Claim 1. The non-occluded oxybutynin topical composition of Chiang is a gel composition (Table 2: 3% Gel). Therefore, the combination of Stoesz/Chiang set forth above for Claim 1 also teaches the non-occluded oxybutynin topical composition being a gel.
Regarding Claim 12, the combination of Stoesz/Chiang discloses the claimed invention substantially as claimed as set forth above for Claim 1. The non-occluded oxybutynin topical composition of Chiang has a solvent that is a mixture of the C1-C6 hydrocarbon and water (Table 2: 3% Gel; the solvent is water and isopropanol). Therefore, the combination of Stoesz/Chiang set forth above for Claim 1 also teaches the non-occluded oxybutynin topical composition having a solvent that is a mixture of the C1-C6 hydrocarbon and water.
Regarding Claim 13, Stoesz/Chiang is silent whether the flexible packaging system can withstand 25 pounds of pressure without bursting.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stoesz/Chiang to 
Regarding Claim 14, the combination of Stoesz/Chiang discloses the claimed invention substantially as claimed as set forth above for Claim 1. The non-occluded oxybutynin topical composition of Chiang has a pH in the range of 4.5 to 9 (Table 2: 3% Gel; the pH is 7-8.5). Therefore, the combination of Stoesz/Chiang set forth above for Claim 1 also teaches the non-occluded oxybutynin topical composition having a pH of 4.5 to 9.
Regarding Claims 19 and 20, Stoesz/Chiang is silent whether, when the packaging system is stored at 25°C and 60% relative humidity for fifty-two weeks, the non-occluded oxybutynin topical composition exhibits a total leachable concentration from the laminate in contact with the non-occluded topical. system of not more than 300 ppm, or 200 ppm.

Regarding Claim 22, Stoesz/Chiang is silent whether the first polymer layer is an acrylonitrile-methyl acrylate copolymer with a thickness of 0.5 mil to 2.5 mil and the total leachable concentration in the non-occluded oxybutynin topical composition is not more than 100 ppm.
However, it is the Examiner’s position that the pouch of Stoesz/Chiang would necessarily provide the same total leachable concentration from the laminate as the claimed invention due to having the substantially same material in contact with the composition as that of the claimed invention. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Since Stoesz teaches the contact layer can be made of acrylonitrile-methyl acrylate copolymer with a thickness of 0.5 mil to 2.5 mil (¶ [0062]), the packaging of Stoesz/Chiang will leach the same amount into the composition as that of the claimed invention.
Regarding Claim 23, the combination of Stoesz/Chiang discloses the claimed invention substantially as claimed as set forth above for Claim 1. The combination of Claim 1.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoesz et al (US 2010/0096287) in view of Chiang (US 2005/0064037) further in view of Caldwell et al (US 2005/0011794).
Regarding Claim 2, Stoesz/Chiang is silent regarding forming a notch or score in the laminate surrounding the reservoir and non-occluded oxybutynin topical composition wherein the notch or score facilitates the opening of the packaging system for dispensing the non-occluded oxybutynin topical composition from the packaging system.
Caldwell teaches a packet, thus being in the same field of endeavor, which includes laser scores in the laminate surrounding the reservoir, wherein the score facilitates the opening of the packaging system for dispensing the composition (¶ [0039]). This allows the packet to be formed using a strong seal, while the notch allows the packet to be opened easily by the user when desired (¶ [0039]).
Therefore, it would have been obvious to modify the method of making of Stoesz/Chiang to include forming a notch or score in the laminate surrounding the reservoir and oxybutynin composition, wherein the notch or score facilitates the opening of the packaging system for dispensing the oxybutynin, as taught by Caldwell (¶ [0039]). This allows the packet to be formed using a strong seal, while the notch allows the packet to be opened easily by the user when desired (¶ [0039]).
Claims 6, 8, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoesz et al (US 2010/0096287) in view of Chiang (US 2005/0064037) further in view of Mengel et al (US 2007/0014947).
Regarding Claims 6 and 8, Stoesz further discloses the first polymer layer (contact layer, ¶ [0054]) is a polyethylene polymer (¶ [0062]) with a thickness of 0.5 mil to 2.5 mil (¶ [0062]).
Stoesz/Chiang is silent whether the first polymer layer is a linear low density polyethylene.
Mengel teaches a packaging device, thus being in the same field of endeavor, which can be made with linear low density polyethylene (¶ [0074, 0150]). Linear low density polyethylene is puncture resistant (¶ [0150]).
Therefore, it would have been obvious to simply substitute the generic polyethylene of Stoesz/Chiang for the linear low density polyethylene of Mengel. Mengel motivates this substitution by indicating that linear low density polyethylene is puncture resistant (¶ [0150]), which can help prevent damage of the pouch during storage and transport.
Regarding Claim 21, Stoesz further discloses the first polymer layer (contact layer, ¶ [0054]) is a polyethylene polymer (¶ [0062]) with a thickness of 0.5 mil to 2.5 mil (¶ [0062]).
Stoesz/Chiang is silent whether the first polymer layer is low density polyethylene or linear low density polyethylene with a thickness of 0.5 mil to 2.5 mil and the total leachable concentration in the non-occluded oxybutynin topical composition is not more than 100 ppm.

Therefore, it would have been obvious to simply substitute the generic polyethylene of Stoesz/Chiang for the linear low density polyethylene of Mengel. Mengel motivates this substitution by indicating that linear low density polyethylene is puncture resistant (¶ [0150]), which can help prevent damage of the pouch during storage and transport.
Stoesz/Chiang/Mengel is silent whether the total leachable concentration in the non-occluded oxybutynin topical composition is not more than 100 ppm.
However, it is the Examiner’s position that the pouch of Stoesz/Chiang/Mengel would necessarily provide the same total leachable concentration from the laminate as the claimed invention due to having the substantially same material in contact with the composition as that of the claimed invention. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Since Stoesz/Chiang/Mengel teaches the contact layer can be made with linear low density polyethylene with a thickness of 0.5 mil to 2.5 mil (¶ [0062]), the packaging of Stoesz/Chiang/Mengel will leach the same amount into the composition as that of the claimed invention.
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or reasonably disclose, alone or in combination, the claimed degradation profiles of the non-occluded oxybutynin topical composition within the packaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JESSICA R ARBLE/           Examiner, Art Unit 3781